Exhibit 10.1

 



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made
effective as of September 3, 2015 (the “Effective Date”) by and between Cyalume
Technologies, Inc., a Delaware corporation (the “Company”), Cyalume Technologies
Holdings, Inc., a Delaware corporation (“Holdings”) and Zivi Nedivi (“Employee”)
(collectively, the “Parties” and, each, a “Party”).

 

RECITALS

 

A. The Company, Holdings and Employee have previously entered into an employment
agreement, effective as of February 1, 2015 (the “Employment Agreement”); and

 

B. The Parties desire to amend the Employment Agreement on the terms provided
for herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Company and Employee hereby agree as follows:

 

1. As of the Effective Date, Section 7.2 of the Employment Agreement is hereby
deleted and replaced in its entirety with the following:

 

“7.2 Termination Pay. In the event Employee’s engagement is terminated by the
Company pursuant to Section ‎6.5 above (without Cause) or Section ‎6.6 above (by
Notice of Non-Renewal), or by Employee pursuant to Section ‎6.4 hereof (Good
Reason), in addition to the Accrued Amounts, Employee shall be entitled to
receive an amount equal to the Base Salary immediately prior to the Termination
Date (“Employee’s Final Base Salary”) for a one-year period (the “Termination
Pay”), subject to and in accordance with the terms of this Section ‎7.2. Payment
of the Termination Pay is conditioned on (i) Employee’s continued compliance in
all material respects with the terms of this Agreement that survive termination
of Employee’s engagement hereunder; (ii) Employee signing, within fifty (50)
days following the Termination Date, a General Release of Claims in the form
that is annexed hereto as Exhibit A, which form may be modified as necessary to
comply with the then applicable law. Payment of Employee’s Final Base Salary for
the above period shall be paid in monthly installments in the same manner as
provided for in Section ‎3.1 above, with the first such payment to be made
within sixty (60) days following the Termination Date, provided that, if such
60-day period spans two calendar years, then payment of the Termination Pay
shall commence in the calendar year following the year in which the Termination
Date occurs. The first payment of Termination Pay shall include payment for any
monthly payments that would have otherwise been paid between the Termination
Date and the date of such payment.”

  

2. Except as amended hereby, all of the terms of the Employment Agreement shall
remain and continue in full force and effect and are hereby confirmed in all
respects, and all references after the date hereof to the Employment Agreement
shall be deemed to refer to the Employment Agreement as amended hereby.

 



   

 

 

3. This Amendment may be executed and delivered in counterparts and by facsimile
or in PDF transmitted by email, each of which will be deemed an original, but
both of which together will constitute one and the same instrument.

 

4. No amendment or modification of this Amendment shall be valid or binding upon
the parties hereto unless made in writing and signed by each of the parties
hereto for that express purpose. The validity and effect of this Amendment and
the rights and obligations of the parties hereto shall be construed and
determined accordance with the law of the State of Delaware without regard to
its conflicts of laws or principles.

 

[The Remainder of this Page Intentionally Left Blank; Signatures Follow]

 



   

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement effective as of the date set forth above.

 

 

  Company:         CYALUME TEchnologies, Inc.               By   /s/ Michael
Bielonko   Name:   Michael Bielonko   Title: Chief Financial Officer        
Company:         CYALUME Technologies holdings, Inc.               By   /s/
Michael Bielonko   Name:   Michael Bielonko   Title: Chief Financial Officer    
          Employee:                /s/ Zivi Nedivi   Zivi Nedivi

 

 

 

 

 

 

 

 



[Signature Page to First Amendment to Employment Agreement of Zivi Nedivi]

 



   

